Appellee filed this suit for divorce and settlement of property rights. This appeal is prosecuted from an interlocutory decree appointing a receiver of a portion of the property involved. No briefs have been filed. The appointment of a receiver rests largely within the discretion of the trial court. Childress v. Trust Co., 32 S.W. 330; West v. Herman,47 Tex. Civ. App. 131, 104 S.W. 428. The record in this case has been examined, and there is nothing apparent to warrant this court in setting aside the action of the court below.
  Affirmed. *Page 761